DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV, claims 18-24, and species of Figure 2 in the reply filed on 07/07/2022 is acknowledged.  Applicant also amended claim 10 as needing all of the technical features of claim 18 and as such, claims 10-13 have been rejoined for examination.
Claims 1-9 and newly added claims 25-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/07/2022.
The examiner notes that although the election was made without traverse, Applicant did request rejoinder of Group I, claims 1-9 and newly added claims 25-26.   The reasons for the request are that the groups are sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining group.  This is not found persuasive.  While Examiner disagrees with Applicant’s argument that there would not be a serious search burden if all invention groups were examined, the restriction was made on the basis of unity of invention (371 application).  Because the invention groups lack unity of invention relative to the shared technical features of claim 18, the restriction requirement is deemed proper.  The application contains inventions or groups which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flat mounting surface” of each of the first, second and third inclined mounting portions on claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18-20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hen US 2016/0368062.
In regards to claim 18, Hen discloses (as on Figures 3-6) a reversible, double-sided insert (22) for use in a cutting tool assembly (20) for cutting a workpiece, comprising: upper and lower surfaces (26), each having a quadrilateral shape (in the same way as presented by Applicant) and identical to one another; first and second side surfaces (28, in the same way as presented by Applicant) connecting the upper and lower surfaces (26); a thickness direction centerline (along axis A1) passing through the upper and lower surfaces (26), the insert having 180° rotational symmetry about the thickness direction centerline (see paragraph [0056]), a longitudinal centerline (M) perpendicular to the thickness direction centerline and passing in-between the upper and lower surfaces, the insert having 180° rotational symmetry about the longitudinal centerline (see paragraph [0056]), first (one of 32), second (one of 30), third (the other one of 32) and fourth (the other one of 30) insert corner portions formed at respective corners of the upper surface (in the same way as presented by Applicant), the first (32) and third (the other one of 32) insert corner portions being diagonally opposite one another (in the same way Applicant’s first and third insert corner portions are diagonally opposite to one another) and the second (one of 30) and fourth (the other one of 30) corner portions being diagonally opposite one another (in the same way Applicant’s second and fourth corner portions are diagonally opposite to one another); a first cutting portion (see annotated Figure 4 below) extending from first insert corner portion (see annotated Figure 4 below) towards the second and fourth insert corner portions (in the same way Applicant’s first cutting portion 120 extends from the first insert corner portion toward the second and fourth insert corner portions as on Applicant’s Figure 6), the first cutting portion having a first cutting edge (see annotated Figure 4 below) extending in a direction of the second insert corner portion and a second cutting edge (see annotated Figure 4 below) extending in a direction of the third insert corner portion (in the same way Applicant’s first cutting edge 121 extends in a direction of the second insert corner portion 13 and second cutting edge 122 extends in a direction of the third insert corner portion 14, shown in Applicant’s Figure 6); a second cutting portion (see annotated Figure 4 below) extending from the third insert corner portion (see annotated Figure 4 below) towards the second and fourth insert corner portions (in the same way Applicant’s second cutting portion 140 extends from the third insert corner portion toward the second and fourth insert corner portions as on Applicant’s Figure 6), the second cutting portion having a third cutting edge (see annotated Figure 4 below) extending in a direction of the second insert corner portion and a fourth edge (see annotated Figure 4 below) extending in a direction of the third insert corner portion (in the same way Applicant’s third cutting edge 141 extends in a direction of the second insert corner portion 13 and fourth edge 142 extends in a direction of the third insert corner portion 14, shown in Applicant’s Figure 6); an insert middle portion (40a-b) disposed between the first, second, third and fourth insert corner portions (see Figure 4), the insert middle portion (see Figure 3) having a thickness measured along the thickness direction centerline; a first inclined mounting portion (50, see annotated Figure 5 below) formed between the first insert corner portion and the insert middle portion, wherein: a vertical thickness of the insert along the first inclined mounting portion decreases from the first insert corner portion in a direction of the thickness direction centerline (see annotated Figure 5 below); a second inclined mounting portion formed proximate the second insert corner portion and located closer to the third insert corner portion than to the first insert corner portion, wherein in a second side view of the insert (viewed from the second corner): a vertical thicknesses of the insert along the second inclined mounting portion increases (in a radial direction perpendicular to the thickness direction centerline towards the third corner) in a direction of the thickness direction centerline (see annotated Figure 3 below, and it is noted that since the insert is has mirror symmetry as on Figure 3, the second inclined mounting portion as in annotated Figures 3 and 4, below is to be interpreted as being located closer to the second insert corner); and a third inclined mounting portion formed proximate the fourth insert corner portion and located closer to the third insert corner portion than to the first insert corner portion, wherein in a first side view of the insert (as viewed from the fourth corner, Figure 3): a vertical thicknesses of the insert along the third inclined mounting portion increases (in a radial direction perpendicular to the thickness direction centerline towards the third corner) in a direction of the thickness direction centerline (see Figure 3 below).



    PNG
    media_image1.png
    791
    1151
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    892
    1521
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    858
    1442
    media_image3.png
    Greyscale

In regards to claim 19, Hen discloses the insert of claim 18, Hen also discloses a fourth inclined mounting portion (see annotated Figure 5 above) formed between the third insert corner portion and the insert middle portion (see annotated Figure 5 above), wherein: a vertical thickness of the insert along the third inclined mounting portion decreases (in a radial direction from the third corner towards the thickness direction centerline) from the third corner portion in a direction of the thickness direction centerline; a fifth inclined mounting portion (see annotated Figure 3 above) formed proximate the second insert corner portion and located closer to the first insert corner portion than to the third insert corner portion, wherein in said second side view of the insert: a vertical thicknesses of the insert along the fifth inclined mounting portion increases in a direction of the thickness direction centerline (radially from the thickness direction centerline towards the first insert corner portion); and a sixth inclined mounting portion formed proximate the fourth insert corner portion and located closer to the first insert corner portion than to the third insert corner portion, wherein in said first side view of the insert: a vertical thicknesses of the insert along the sixth inclined mounting portion increases in a direction of the thickness direction centerline (radially from the thickness direction centerline towards the first insert corner portion).
In regards to claim 20, Hen discloses the insert of claim 19, Hen also discloses that the second and fifth inclined mounting portions are inclined in opposite directions relative to the thickness direction centerline (see annotated Figure 3 above), and the third and sixth inclined mounting portions are inclined in opposite directions relative to the thickness direction centerline (see annotated Figure 3 above).
In regards to claim 21, Hen discloses the insert of claim 18, Hen also discloses that each of the first, second and third inclined mounting portions comprises a flat mounting surface (at least in a side view as on Figures 3 and 5 and in the same way Applicant’s first, second and third inclined mounting portions on Figure 7, have a flat mounting surface).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hen US 2016/0368062 as applied to claim 18 above, in view of Men et al. US 2012/0039675 (hereafter—Men--)
In regards to claim 22, Hen discloses the insert of claim 18, Hen also discloses that along each cutting edge, the first and second cutting portions have a surface.
However, Hen fails to disclose that the surface comprises a plurality of alternating convex and concave surfaces.
Nevertheless, Men teaches that it is well known in the art to have a cutting insert (20) with a plurality of cutting edges, each having a surface that comprises a plurality of alternating convex and concave surfaces or serrated cutting edges (see Figures 1-7).  It is well known in the art that cutting edges having serrated cutting edges, enable higher metal removal rates when machining (see at least Background of the Invention).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Hen’s cutting edge to include a plurality of convex and concave surfaces or serrations as taught by Men, to enable higher metal removal rates when machining.
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hen US 2016/0368062 as applied to claim 18 above.
In regards to claim 23, Hen discloses the insert of claim 18, Hen also discloses that in a top view of the upper surface (as in Figures 4 and 6), the first cutting edge and the second cutting edge form an acute angle (nose angle α1) less than 60˚.
Although, Hen does suggest that the angle be somewhere between 40 degrees and 50 degrees (since Hen discloses the angle as being acute and less than 60˚), this is not explicitly disclosed.
Nevertheless, a person having ordinary skill in the art would have recognized that nose angles will depend on the cutting characteristics and material being machined.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the nose angle as disclosed by Hen, to be between 40 degrees and 50 degrees to provide the desired cutting characteristics to the cutting insert (i.e. effective transmission of cutting forces as in paragraph [0075]).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. providing an acute nose angle less than 60˚), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In regards to claim 24, Hen discloses the insert of claim 18, Hen also discloses that in a side view the insert (Figure 5), the first and fourth inclined mounting portions each form an acute angle (β2) with the longitudinal centerline.
Although, Hen does suggest that the angle be somewhere between 10 degrees and 15 degrees (since Hen discloses the angle β2 as being acute), this is not explicitly disclosed.
Nevertheless, a person having ordinary skill in the art would have recognized that nose angles will depend on the cutting characteristics and material being machined.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed to have the nose angle as disclosed by Hen, to be between 10 degrees and 15 degrees to provide the desired cutting characteristics to the cutting insert (i.e. effective transmission of cutting forces as in paragraph [0074]).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. providing an acute angle), discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner is interpreting claim 10 to require all of the claimed limitations of claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722